PER CURIAM.
The Florida Department of Children and Family Services and Darrell Ray Kennedy, an 18 year old developmentally disabled quadriplegic man, through his attorney, seek review of the denial of a petition for order approving surgical procedure, as well as emergency relief. We reverse the order and direct the immediate approval of the requested surgical procedure.
Kennedy’s treating physician testified by deposition that if the requested surgical procedure is not performed, Kennedy will die. He also stated that the benefits of the procedure far outweigh the risks. His opinion was unrefuted. Kennedy, through his attorney, joined in the Department’s request to approve the surgery. The lower court’s order indicates that only the adult man’s mother opposed the procedure. Although we understand the trial court’s concern for the mother’s opinion, she does not speak for an adult son, particularly a son represented by an attorney. In the absence of any medical testimony that the surgical procedure in question was not necessary or appropriate, the lower court erred in refusing to approve the treatment. The court’s order is reversed and the court is directed to immediately enter an order approving the requested surgical procedure. No motion for rehearing will be entertained and the mandate shall issue forthwith.
REVERSED.
GOSHORN, HARRIS and ANTOON, JJ., concur.